C. A. 5th Cir. [Certiorari granted, 528 U. S. 1109.] Motion of Law Enforcement Alliance of America for leave to file a brief as amicus curiae granted. Motion of petitioner Brad Eugene Branch for leave to proceed further herein informa pauperis granted. Motion for appointment of counsel granted, and it is ordered that Richard G. Ferguson, of Waco, Tex., be appointed to serve as counsel for petitioner Brad Eugene Branch. Request for expenses and attorney’s fees denied without prejudice. Motion of petitioner Renos Lenny Avraam for leave to proceed further herein in forma pauperis granted. Motion for appointment of counsel granted, and it is ordered that John F. Carroll, Esq., of San Antonio, Tex., be appointed to serve as counsel for petitioner *1016Renos Lenny Avraam. Request for expenses and attorney's fees denied without prejudice.